UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
________________________________________

MATTHEW WIESMORE
                                                                         DECISION
                                      Plaintiff,                           and
                                                                          ORDER
               v.
                                                                      18-CV-01068-LGF
                       1
ANDREW M. SAUL, Commissioner of                                          (consent)
Social Security,

                           Defendant.
_________________________________________


APPEARANCES:                  LAW OFFICES OF KENNETH R. HILLER
                              Attorneys for Plaintiff
                              MARY ELLEN GILL, of Counsel
                              6000 Bailey Avenue
                              Suite 1A
                              Amherst, New York 14226

                              JAMES P. KENNEDY, JR.
                              UNITED STATES ATTORNEY
                              Attorney for Defendant
                              Federal Centre
                              138 Delaware Avenue
                              Buffalo, New York 14202;

                              KRISTIN M. ROGERS
                              Special Assistant United States Attorney, of Counsel
                              Social Security Administration
                              Office of the General Counsel, of Counsel
                              26 Federal Plaza, Room 3904
                              New York, New York 10278, and

                              ELLEN SOVERN
                              Office of the General Counsel
                              Social Security Administration

1
 Andrew M. Saul became the Commissioner of the Social Security Administration on June 17, 2019, and
pursuant to Rule 25(d) of the Federal Rules of Civil Procedure is automatically substituted as the
defendant in this suit with no further action required to continue the action.
                                Office of the General Counsel
                                601 E. 12th Street, Room 965
                                Kansas City, MO 64106, and


                                       JURISDICTION

        On October 7, 2019, this case was reassigned to the undersigned before whom

the parties consented pursuant to 28 U.S.C. § 636(c) to proceed in accordance with this

Court’s June 29, 2018 Standing Order. (Dkt. No. 15). The court has jurisdiction over

the matter pursuant to 42 U.S.C. § 405(g). The matter is presently before the court on

motions for judgment on the pleadings, filed on May 28, 2019, by Plaintiff (Dkt. No. 9),

and on July 29, 2019, by Defendant (Dkt. No. 11).


                                   BACKGROUND and FACTS

        Plaintiff Matthew Wiesmore (“Plaintiff”), brings this action pursuant to the Social

Security Act (“the Act”), seeking review of the Commissioner of Social Security’s (“the

Commissioner” or “Defendant”) decision denying his application for Supplemental

Security Income (“SSI”) benefits under Title II of the Act (“disability benefits”). Plaintiff,

born on April 13, 1992 (R. 16), 2 has a high school education with two years of college,

and alleges that he became disabled on August 1, 2014, when he stopped working

because of asthma, ulcerative colitis, post-traumatic stress disorder (“PTSD”), anxiety,

and depression. (R. 186).

        Plaintiff’s application for disability benefits was initially denied by Defendant on

June 29, 2015 (R. 56), and, pursuant to Plaintiff’s request, a hearing was held before


2“R” references are to the pages of the Administrative Record electronically filed by Defendant on March
28, 2018 (Dkt. No. 8).
                                                     2
Administrative Law Judge William M. Manico (“Judge Manico” or “the ALJ”), on June 26,

2017, in Buffalo, New York, where Plaintiff, represented by Carol A. Brant, Esq.

(“Brant”) appeared and testified. (R. 33-55). Vocational Expert Randy Salmons (“the

VE” or “VE Salmons”), also appeared and testified. The ALJ’s decision denying

Plaintiff's claim was rendered on August 3, 2017. (R. 11-26). Plaintiff requested review

by the Appeals Council, and on August 7, 2018, the ALJ’s decision became Defendant’s

final decision when the Appeals Council denied Plaintiff’s request for review. (R. 1-4).

This action followed on September 28, 2018, with Plaintiff alleging that the ALJ erred by

failing to find him disabled. (Dkt. No. 1).

       On May 28, 2019, Plaintiff filed a motion for judgment on the pleadings

(“Plaintiff’s motion”), accompanied by a memorandum of law (Dkt. No. 9-1) (“Plaintiff’s

Memorandum”). Defendant filed, on July 29, 2019, Defendant’s motion for judgment on

the pleadings (“Defendant’s motion”), accompanied by a memorandum of law (Dkt. No.

11-1) (“Defendant’s Memorandum”). On October 6, 2019, Plaintiff filed a reply to

Defendant’s memorandum (“Plaintiff's Reply”). (Dkt. No. 14). Oral argument was

deemed unnecessary.

       On January 20, 2014, Alicia Coulter (“Ms. Coulter”), a licensed social worker at

Horizon Corporation (“Horizon”), completed a mental health behavioral health

assessment on Plaintiff and noted that Plaintiff reported uncontrollable crying, low

energy, lack of motivation, poor sleep habits, and low appetite as a result of child abuse

by his father and witnessing his mother’s recent death (R. 284), and evaluated Plaintiff

with guarded behavior, clear speech, logical thought process and appropriate thought

content, good insight and judgment, and no perceptual disturbances. (R. 301).
                                              3
       On January 27, 2015, Nurse Practitioner Sharon Yager (“N.P. Yager”), with

Horizon, completed a diagnosis review on Plaintiff and evaluated Plaintiff with

appropriate behavior, good eye contact, euthymic mood, appropriate affect, good

judgment, intact memory, good concentration (R. 309), and noted that Plaintiff reported

that his anger improved with his Lamictal (manic depression) medication (R. 311). On

March 10, 2015, N.P. Yager evaluated Plaintiff with an irritable mood with blunt affect,

impaired recent and remote memory, and increased Plaintiff's Lamictal dosage. (R.

318). That same day, Shabrin Haque, M.D. (“Dr. Haque”), completed a diagnostic

evaluation on Plaintiff and noted that Plaintiff reported flashbacks and exhibited

depersonalization, fair memory, concentration, and insight, diagnosed Plaintiff with

PTSD, depression, anxiety, rule out major depressive disorder, mood disorder not

otherwise specified (“NOS”), and changed Plaintiff's depression medication from

Cymbalta to Zoloft. (R. 329).

       On April 6, 2015, Ms. Coulter completed a mental health questionnaire on

Plaintiff noting Plaintiff exhibited generalized personality disorder, difficulty thinking and

concentrating, emotional lability (irregular mood response), mood disturbance, sleep

disturbance, distractibility, inappropriate affect and panic attacks, that Plaintiff was

unable to meet competitive work standards because of his inability to maintain attention

and concentration for more than two hours at a time at work, work in coordination with

or proximity to others without being unduly distracted, complete a normal workday

without interruptions from psychologically based symptoms, perform at a consistent

pace without an unreasonable number of rest periods, accept instructions and respond

appropriately to criticism from supervisors, get along with coworkers without unduly
                                               4
distracting them or exhibiting behavioral extremes, understand, remember, and carry

out detailed instructions, interact appropriately with the general public, and maintain

socially appropriate behavior, and that Plaintiff would likely be absent from work more

than four days each month, off-task more than twenty-five percent of each day and was

incapable of even low stress work. (R. 411-14).

       On April 21, 2015, N.P. Yager noted that Plaintiff reported that his mood had

improved on Zoloft. (R. 312). On October 27, 2015, N.P. Yager noted that Plaintiff

reported that he became suicidal when his medication ran out, and on December 23,

2015, evaluated Plaintiff with irritable and blunted affect noting that Plaintiff reported

feeling depressed and not sleeping. (R. 364). On February 17, 2016, N.P. Yager

evaluated Plaintiff with similar results. (R. 366).

       On April 11, 2016, Ms. Coulter provided mental health counseling to Plaintiff and

noted that Plaintiff exhibited a restricted affect, limited engagement with poor eye

contact, that Plaintiff's mood improved when speaking about a friend, and that Plaintiff

was maintaining a mood log. (R. 424).

       On April 27, 2016, N.P. Yager noted that Plaintiff exhibited a labile mood with

appropriate affect. (R. 373).

       On September 6, 2016, Ms. Coulter noted that Plaintiff reported memory

problems and blackouts, and evaluated Plaintiff with fair eye contact, and a euthymic

(normal) mood with fair insight. (R. 383-83).

       On September 22, 2016, Rachel Wroblewski (“Ms. Wroblewski”), a social worker

with Horizon, noted that Plaintiff exhibited a flat affect with minimal eye contact, memory

problems and a lack of concentration from his medication. (R. 433). On October 25,
                                              5
2016, Ms. Wroblewski noted that Plaintiff continued to exhibit poor eye contact but was

more engaged. (R. 445). On December 6. 2016, Ms. Wroblewski noted that Plaintiff

reported that his grandmother had died and experienced no emotional response. (R.

449). On January 3, 2017, Ms. Wroblewski noted that Plaintiff exhibited a depressed

mood with flat affect. (R. 451).

       On February 7, 2017, N.P. Yager noted that Plaintiff exhibited poor hygiene and

grooming with blunted and odd affect. (R. 392).

       On March 3, 2017, Ms. Wroblewski noted that Plaintiff reported continued

memory problems and struggled with thoughts of social interaction (R. 457), and on

March 17, 2017, reported bi-monthly flashbacks with low motivation and anxiety in

social settings. (R. 460). On April 17, 2017, Ms. Wroblewski noted that Plaintiff was

unhappy with his living arrangements and exhibited flat affect. (R. 463). On May 24,

2017, Ms. Wroblewski noted that Plaintiff exhibited flat affect and reported continued

memory loss from his medications with difficulty concentrating. (R. 466).



                                   DISCUSSION

       A district court may set aside the Commissioner’s determination that a claimant is

not disabled if the factual findings are not supported by substantial evidence, or the

decision is based on legal error. See 42 U.S.C. 405(g); Green-Younger v. Barnhart,

335 F.3d 99, 105-06 (2d Cir. 2003). “Substantial evidence” means ‘such relevant

evidence as a reasonable mind might accept as adequate.’” Shaw v. Chater, 221 F.3d

126, 131 (2d Cir. 2000).


                                             6
A.     Standard and Scope of Judicial Review

       The standard of review for courts reviewing administrative findings regarding

disability benefits, 42 U.S.C. §§ 401-34 and 1381-85, is whether the administrative law

judge's findings are supported by substantial evidence. Richardson v. Perales, 402

U.S. 389, 401 (1971). Substantial evidence requires enough evidence that a

reasonable person would "accept as adequate to support a conclusion." Consolidated

Edison Co. v. N.L.R.B., 305 U.S. 197, 229 (1938). When evaluating a claim, the

Commissioner must consider "objective medical facts, diagnoses or medical opinions

based on these facts, subjective evidence of pain or disability (testified to by the

claimant and others), and . . . educational background, age and work experience."

Dumas v. Schweiker, 712 F.2d 1545, 1550 (2d Cir. 1983) (quoting Miles v. Harris, 645

F.2d 122, 124 (2d Cir. 1981)). If the opinion of the treating physician is supported by

medically acceptable techniques and results from frequent examinations, and the

opinion supports the administrative record, the treating physician's opinion will be given

controlling weight. Schisler v. Sullivan, 3 F.3d 563, 567 (2d Cir. 1993); 20 C.F.R. §

404.1527(d); 20 C.F.R. § 416.927(d). The Commissioner's final determination will be

affirmed, absent legal error, if it is supported by substantial evidence. Dumas, 712 F.2d

at 1550; 42 U.S.C. §§ 405(g) and 1383(c)(3). "Congress has instructed . . . that the




                                             7
factual findings of the Secretary, 3 if supported by substantial evidence, shall be

conclusive." Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       The applicable regulations set forth a five-step analysis the Commissioner must

follow in determining eligibility for disability insurance benefits. 20 C.F.R. §§ 404.1520

and 416.920. See Bapp v. Bowen, 802 F.2d 601, 604 (2d Cir. 1986); Berry v.

Schweiker, 675 F.2d 464 (2d Cir. 1982). The first step is to determine whether the

applicant is engaged in substantial gainful activity during the period for which benefits

are claimed. 20 C.F.R. §§ 404.1520(b) and 416.920(b). If the claimant is engaged in

such activity the inquiry ceases and the claimant is not eligible for disability benefits. Id.

The next step is to determine whether the applicant has a severe impairment which

significantly limits the physical or mental ability to do basic work activities as defined in

the applicable regulations. 20 C.F.R. §§ 404.1520(c) and 416.920(c). Absent an

impairment, the applicant is not eligible for disability benefits. Id. Third, if there is an

impairment and the impairment, or an equivalent, is listed in Appendix 1 of the

regulations and meets the duration requirement, the individual is deemed disabled,

regardless of the applicant's age, education or work experience, 20 C.F.R. §§

404.1520(d) and 416.920(d), as, in such a case, there is a presumption the applicant

with such an impairment is unable to perform substantial gainful activity. 4 42 U.S.C. §§

423(d)(1)(A) and 1382(c)(a)(3)(A); 20 C.F.R. §§ 404.1520 and 416.920. See also




3
  Pursuant to the Social Security Independence and Program Improvements Act of 1994, the function of
the Secretary of Health and Human Services in Social Security cases was transferred to the
Commissioner of Social Security, effective March 31, 1995.
4
  The applicant must meet the duration requirement which mandates that the impairment must last or be
expected to last for at least a twelve-month period. 20 C.F.R. §§ 404.1509 and 416.909.
                                                     8
Cosme v. Bowen, 1986 WL 12118, at * 2 (S.D.N.Y. 1986); Clemente v. Bowen, 646

F.Supp. 1265, 1270 (S.D.N.Y. 1986).

       However, as a fourth step, if the impairment or its equivalent is not listed in

Appendix 1, the Commissioner must then consider the applicant's "residual functional

capacity" and the demands of any past work. 20 C.F.R. §§ 404.1520(e), 416.920(e). If

the applicant can still perform work he or she has done in the past, the applicant will be

denied disability benefits. Id. Finally, if the applicant is unable to perform any past

work, the Commissioner will consider the individual's "residual functional capacity," age,

education and past work experience in order to determine whether the applicant can

perform any alternative employment. 20 C.F.R. §§ 404.1520(f), 416.920(f). See also

Berry, 675 F.2d at 467 (where impairment(s) are not among those listed, claimant must

show that he is without "the residual functional capacity to perform [her] past work"). If

the Commissioner finds that the applicant cannot perform any other work, the applicant

is considered disabled and eligible for disability benefits. 20 C.F.R. §§ 404.1520(g),

416.920(g). The applicant bears the burden of proof as to the first four steps, while the

Commissioner bears the burden of proof on the final step relating to other employment.

Berry, 675 F.2d at 467.

       In reviewing the administrative finding, the court must follow the five-step

analysis and 20 C.F.R. § 416.935(a) (“§ 416.935(a)”), to determine if there was

substantial evidence on which the Commissioner based the decision. 20 C.F.R. §

416.935(a); Richardson, 402 U.S. at 410.

       Here, the ALJ determined that Plaintiff had the severe impairments of asthma,

depression, anxiety and PTSD (R. 13), that Plaintiff's impairments do not meet or
                                              9
medically equal a listed impairment, and that Plaintiff had the residual functional

capacity to perform a full range of work at all exertional levels with limitations to avoiding

concentrated exposure to extremes of heat, cold, humidity, odors, dust, fumes, gases,

no interaction with the public as part of job responsibilities, limited interaction with others

to no more than one-third of the workday, and no fast-paced assembly work. (R. 16).

Plaintiff does not contest the ALJ’s findings at steps one through three of the disability

review process but contends that the ALJ erred in evaluating Plaintiff's residual

functional capacity assessment.

E. Residual functional capacity

       Once an ALJ finds a disability claimant does not have a severe medically

determinable physical or mental impairment, 20 C.F.R. § § 404.1520(a)(4)(ii), that

significantly limits the claimant’s physical and mental ability to do work activities, Berry,

675 F.2d at 467, and the claimant is not able, based solely on medical evidence, to

meet the criteria established for an impairment listed under Appendix 1, the burden

shifts to the Commissioner to show that despite the claimant’s severe impairment, the

claimant has the residual functional capacity to perform alternative work, 20 C.F.R.

§ 404.1520(a)(4)(iv) and prove that substantial gainful work exists that the claimant is

able to perform in light of the claimant’s physical capabilities, age, education, experience,

and training. Parker v. Harris, 626 F.2d 225, 231 (2d Cir. 1980). To make such a

determination, the Commissioner must first show that the applicant's impairment or

impairments are such that they nevertheless permit certain basic work activities essential

for other employment opportunities. Decker v. Harris, 647 F.2d 291, 294 (2d Cir. 1981).

Specifically, the Commissioner must demonstrate by substantial evidence the applicant's
                                              10
"residual functional capacity" with regard to the applicant's strength and "exertional

capabilities." Id.

       The Second Circuit requires that all complaints . . . must be considered together

in determining . . . work capacity. DeLeon v. Secretary of Health and Human Services,

734 F.2d 930, 937 (2d Cir. 1984). Once an ALJ finds a disability claimant does not

have a severe medically determinable physical or mental impairment, 20 C.F.R. §

404.1520(a)(4)(ii), that significantly limits the claimant’s physical and mental ability to do

work activities, Berry, 675 F.2d at 467, and the claimant is not able, based solely on

medical evidence, to meet the criteria established for an impairment listed under

Appendix 1, the burden shifts to the Commissioner to show that despite the claimant’s

severe impairment, the claimant has the residual functional capacity to perform past

work, 20 C.F.R. § § 404.1520(a)(4)(iv), and to prove substantial gainful work exists that

the claimant is able to perform in light of the claimant’s physical capabilities, age,

education, experience, and training. Parker, 626 F.2d 225 at 231. It is improper to

determine a claimant’s residual work capacity based solely upon an evaluation of the

severity of the claimant’s individual complaints. Gold v. Secretary of Health and Human

Services, 463 F.2d 38, 42 (2d Cir. 1972). To make such a determination, the

Commissioner must first show that the applicant's impairment or impairments are such

that they permit certain basic work activities essential for other employment

opportunities. Decker v. Harris, 647 F.2d 291, 294 (2d Cir. 1981). Specifically, the

Commissioner must demonstrate by substantial evidence the applicant's "residual

functional capacity" with regard to the applicant's strength and "exertional capabilities."

Id. at 294.
                                              11
        An individual's exertional capability refers to the performance of "sedentary,"

"light," "medium," "heavy," and "very heavy" work. Decker, 647 F.2d at 294. In addition,

the Commissioner must establish that the claimant's skills are transferrable to the new

employment if the claimant was employed in a "semi-skilled" or "skilled" job. Id. at 294.

This element is particularly important in determining the second prong of the test,

whether suitable employment exists in the national economy. Id. at 296.

       Plaintiff contends that the ALJ’s residual functional capacity assessment of

Plaintiff is erroneous, as the ALJ improperly evaluated the findings of Plaintiff's mental

health counselors Ms. Coulter and Ms. Wroblewski. Plaintiff's Memorandum at 13-17.

In particular, Plaintiff alleges that the ALJ’s affording of limited weight to Ms. Coulter and

Wroblewski’s findings that Plaintiff would miss more than four days of work each month

and was therefore unable to work resulted in a residual functional capacity assessment

based upon the ALJ’s own interpretation of the medical evidence, and that that ALJ

failed to provide appropriate reasons for affording limited weight to those findings based

on the ALJ’s opinion that Ms. Coulter and Wroblewski were not acceptable medical

sources. Id. Defendant maintains that the ALJ was not required to afford controlling

weight to the opinions of Ms. Coulter and Wroblewski as “other medical sources” and

provided good reasons for affording little weight to the opinions as required under 20

C.F.R. § 416.913(d)(1), which provides that “only acceptable medical sources can be

considered treating sources . . . whose medical opinions may be entitled to controlling

weight.” Defendant’s Memorandum at 5-9.

       As social workers, Ms. Coulter and Ms. Wroblewski are considered “other

sources” rather than “acceptable medical sources” and their opinions, accordingly, are
                                              12
not presumptively entitled to controlling weight. See Sirris v. Colvin, 2016 WL 6090585,

at *3 (W.D.N.Y. Oct. 19, 2016) (citing Seignious v. Colvin, 2016 WL 96219, at *6

(W.D.N.Y. Jan. 8, 2016)). Nonetheless, ALJs are required to evaluate opinions from

“other sources” on key issues such as the severity and functional effects of claimant’s

impairments and provide findings on whether (1) the source examined the claimant; (2)

the opinion was rendered by a treating source; (3) the opinion is supported by relevant

evidence; (4) the opinion is consistent with the record as a whole; (5) the opinion was

rendered by a specialist, and any other factors that tend to support or contradict the

opinion. See 20 C.F.R. § 416.927(c)(1-6).

       Here, the ALJ afforded limited weight to Ms. Coulter’s finding that Plaintiff was

unable to meet competitive work standards, had a marked restriction to completing

activities of daily living and maintaining concentration, would be off task more than

twenty-five percent of each workday, and would likely miss more than four days of work

each month because Ms. Coulter had a limited relationship with Plaintiff by providing

treatment to Plaintiff on only two occasions (R. 22 referencing 284-307), only eight

months after Plaintiff's alleged disability onset date, and was occasionally evaluated

with logical thought processes, appropriate thought content, and oriented cognitive

status with good insight and judgment. Id. In making this determination, the ALJ relied

upon only Plaintiff's visits to N.P. Yager for medication management purposes to

support the ALJ’s finding that “progress [reports] show that the [Plaintiff's] thought

processes were logical and his thought content was appropriate.” (R. 22). However, a

thorough review of N.P. Yager’s medication management notes reveal that during

Plaintiff’s visits on January 27, 2015 (R. 323), and March 10, 2015 (R. 317), Plaintiff
                                             13
exhibited impaired recent and remote memory, on October 27, 2015 (R. 358), Plaintiff

reported that he became suicidal after his medication ran out, on December 23, 2015

(R. 363), N.P. Yager noted that Plaintiff was depressed, irritable, unable to sleep, and

lost 12 pounds because of his poor appetite, on February 17, 2016 (R. 366), Plaintiff

displayed an irritable mood with blunt affect, on September 6, 2016 (R. 379), N.P.

Yager noted that Plaintiff reported memory blackouts, on February 7, 2017 (R. 389-93),

noted that Plaintiff exhibited blunted and odd affect, and on March 3, 2017 (R. 457),

Plaintiff exhibited blunt affect and continued memory problems. Such notations are at

least suggestive of some degree of consistency between Plaintiff's medication

management visits to N.P. Yager, an acceptable medical source, and Ms. Coulter’s

April 6, 2015 (R. 409-13) findings on Plaintiff's non-exertional limitations and inability to

work. Accordingly, remand is required to afford the ALJ the opportunity to re-contact

N.P. Yager and provide a determination of whether N.P. Yager agrees with Ms.

Coulter’s findings on Plaintiff's non-exertional limitations consistent with the

requirements under 20 C.F.R. § 416.927(c)(3-5). See, 20 C.F.R. § 404.1512(d)(1)(2).

“[W]here there are deficiencies in the record, an ALJ is under an affirmative obligation to

develop a claimant’s medical history even when the claimant is represented by counsel

or a paralegal.” Guillen v. Berryhill, 697 Fed. App’x. 107, 108 (2d Cir. 2017) (quoting

Brault v. Social Security Administration Commissioner, 683 F.3d 443, 447 (2d Cir.

2012)). Should the ALJ find, upon re-contacting N.P. Yager, that the ALJ’s credibility

assessment of Plaintiff has changed, the ALJ should provide such revised assessment

if necessary.


                                              14
                                CONCLUSION

      Based on the foregoing, Plaintiff's motion (Doc. No. 9) is GRANTED; Defendant’s

motion (Doc. No. 11) is DENIED. The matter is REMANDED for further proceedings

consistent with this DECISION and ORDER.

SO ORDERED.
                                            /s/ Leslie G. Foschio
                                       ________________________________
                                                LESLIE G. FOSCHIO
                                       UNITED STATES MAGISTRATE JUDGE

DATED:      January 16, 2020
            Buffalo, New York




                                         15
